Exhibit 10.1

Execution Version

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into this 5th
day of December, 2013, by and between ROMIL BAHL (“Executive”) and PRGX GLOBAL,
INC., a Georgia corporation (“Company”). Executive and Company are sometimes
hereinafter referred to together as the “Parties” and individually as a “Party.”

BACKGROUND:

A. Executive was employed as the Chief Executive Officer and President of
Company pursuant to an employment agreement between Executive and Company dated
as of January 8, 2009, effective as of January 21, 2009 (“Employment
Agreement”).

B. Executive’s employment ended as of November 15, 2013 (the “Separation Date”).

C. Company and Executive wish to acknowledge termination of the Employment
Agreement and avoid any disputes which could arise under the Employment
Agreement and have therefore agreed to the terms of this Agreement.

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Termination of Employment. The Parties agree that, effective as of the
Separation Date, (a) the Employment Agreement has terminated, (b) Executive has
waived the right to 60 days’ written notice of termination of Executive’s
employment as set forth in Section 7(d) of his Employment Agreement,
(c) Executive’s employment with Company has terminated, (d) Executive is no
longer serving as the Chief Executive Officer and President of Company, as an
officer of any subsidiary of Company or as a member of the Board of Directors of
Company or of any subsidiary of Company, and (e) except as otherwise
specifically set forth in this Agreement, all benefits, privileges and
authorities related to Executive’s employment with Company, or positions held
with Company or any of its subsidiaries, have ceased.

2. No Admission. The Parties agree that their entry into this Agreement is not
and shall not be construed to be an admission of liability or wrongdoing on the
part of either Party.

3. Future Cooperation. Executive agrees that, notwithstanding the termination of
Executive’s employment on the Separation Date, Executive upon reasonable notice
will make himself available to Company or its designated representatives for the
purposes of: (a) providing information regarding the projects and files on which
Executive worked for the purpose of transitioning such projects; and
(b) providing information regarding any other matter, file, project and/or
client with whom Executive was involved while employed by Company.
Notwithstanding the foregoing, this Section 3 shall not, in any event, require
Executive to make himself available for more than four (4) hours in any week or
more than twenty (20) hours in total.



--------------------------------------------------------------------------------

4. Consideration.

(a) In consideration for Executive’s agreement to terminate the Employment
Agreement, to fully release Company from any and all Claims as described below,
and to perform the other duties and obligations of Executive contained herein,
Company will, subject to ordinary and lawful deductions and Sections 4(b) and
(c) below:

(i) Pay severance to Executive in the form of salary continuation for the
eighteen (18) months immediately following the Separation Date (“Severance
Period”). Such payments shall be made in accordance with Company’s standard pay
practices in an amount equal to twenty-five thousand three hundred eighty-eight
dollars and forty-seven cents ($25,388.47) per bi-weekly pay period following
Executive’s Separation Date, except that no payments shall be made during the
period that begins immediately after the Separation Date and ends on the earlier
of (i) Executive’s death or (ii) six (6) months after the Separation Date. The
payments that would otherwise have been made in such period shall be accumulated
and paid in a lump sum on the first bi-weekly pay period after the end of such
period.

(ii) Pay an amount equal to Executive’s actual earned full-year bonus for 2013,
pro-rated based on the number of days Executive was employed for such year on
and before the Separation Date, payable at the time Executive’s annual bonus for
such year otherwise would have been paid had Executive continued employment, and
provide documentation to Executive supporting the bonus calculation. Payment of
a pro-rated bonus hereunder will be dependent upon (x) the size of the overall
bonus pool for 2013 and (y) twenty percent (20%) on Company’s 2013 revenue
performance and eighty percent (80%) on Company’s 2013 adjusted EBITDA
performance, in the same manner as are applicable to similarly-situated
executives of the Company who participate in the annual bonus plan for 2013.

(iii) Continue after the Separation Date any health care (medical, dental and
vision) plan coverage, other than under a flexible spending account, provided to
Executive and Executive’s spouse and dependents at the Separation Date for the
Severance Period, on a monthly or more frequent basis, on the same basis and at
the same cost to Executive as available to similarly-situated active employees
during such Severance Period, provided that such continued coverage shall
terminate in the event Executive becomes eligible for any such coverage under
another employer’s plans.

(iv) Vest in full, effective as of the date upon which the revocation period for
the Release described in Section 4(b) below expires without Executive having
elected to revoke the Release, all of Executive’s outstanding unvested options,
restricted stock and other equity-based awards including without limitation the
performance units granted to Executive on June 19, 2012. Additionally, all of
Executive’s outstanding stock options shall remain outstanding until the earlier
of (i) one (1) year after the Separation Date or (ii) the original expiration
date of the options (disregarding any earlier expiration date provided for in
any other agreement, including without limitation any related grant agreement,
based solely on the termination of Executive’s employment).

 

- 2 -



--------------------------------------------------------------------------------

(v) Payment of one (1) year of outplacement services from Executrak or an
outplacement service provider of Executive’s choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if Executive does
not begin using such services within 60 days after the Separation Date.

(vi) Pay the sum of salary continuation to Executive plus reimbursement for
Company’s contribution to the cost of Executive’s benefits (not including paid
time off), in lieu of sixty (60) days’ written notice of termination, for the
sixty (60) days immediately following the Separation Date. Such payments shall
be made in accordance with the Company’s standard pay practices in an amount
equal to twenty-five thousand eight hundred twenty dollars and eighty-one cents
($25,820.81) per bi-weekly pay period immediately following Executive’s
Separation Date.

(vii) Pay to Executive an amount equal to the product of (A) any matching
contribution that Executive would have received in Company’s 401(k) plan for
2013 had Executive remained employed through the end of 2013 multiplied by
(B) 1.9212 (rounded to the nearest whole cent), in a single lump sum within
thirty (30) days after the time such matching contribution would have been
contributed to Executive’s account in Company’s 401(k) plan had Executive
remained employed with Company (but in any event no earlier than January 1, 2014
and no later than September 15, 2014), if and only if Company elects to make
matching contributions to 401(k) plan participants as a whole.

(viii) Pay to Executive ten thousand two hundred sixty-three dollars and
twenty-nine cents ($10,263.29) in a single lump sum within thirty (30) days
after the Separation Date in lieu of the paid time off that Executive would have
accrued during the sixty (60) days immediately following the Separation Date had
Executive remained employed.

(b) Notwithstanding anything else contained herein to the contrary, no payments
shall be made or benefits delivered under this Agreement (other than any
payments required to be made by Company pursuant to Section 4(a)(vi), (vii) and
(viii) above and Section 5 below) unless, within thirty (30) days after the
Separation Date: (i) Executive has signed and delivered to Company a Release in
the form attached hereto as Exhibit A (the “Release”); and (ii) the applicable
revocation period under the Release has expired without Executive having elected
to revoke the Release. Executive agrees and acknowledges that Executive would
not be entitled to the consideration described herein (other than that set forth
in Section 4(a)(vi), (vii) and (viii) above or Section 5 below) absent execution
of the Release and expiration of the applicable revocation period without
Executive having revoked the Release. Any payments to be made, or benefits to be
delivered, under this Agreement (other than the payments required to be made by
Company pursuant to Section 4(a)(vi), (vii) and (viii) above and Section 5 below
and the vesting of outstanding unvested options, restricted stock and other
equity-based awards as set forth in Section 4(a)(iv) above) within the thirty
(30) days after the Separation Date shall be accumulated and paid in a lump sum,
or as to benefits continued at Executive’s expense subject to reimbursement,
reimbursement shall be made, on the first bi-weekly pay period occurring more
than thirty (30) days after the Separation Date, provided Executive delivers the
signed Release to Company and the revocation period thereunder expires without
Executive having elected to revoke the Release.

 

- 3 -



--------------------------------------------------------------------------------

(c) As a further condition to receipt of the payments and benefits in
Section 4(a) above, Executive also waives any and all rights to any other
amounts payable to him upon the cessation of his employment relationship with
Company, other than those specifically set forth in this Agreement, including
without limitation any severance, notice rights, payments, benefits and other
amounts to which Executive may be entitled under the laws of any jurisdiction
and/or his Employment Agreement, and Executive agrees not to pursue or claim any
of the payments, benefits or rights set forth in this Section 4(c).

5. Other Benefits.

Nothing in this Agreement or the Release shall:

(a) alter or reduce any vested, accrued benefits (if any) Executive may be
entitled to receive under any 401(k) plan established by Company;

(b) affect Executive’s right (if any) to elect and (subject to Section 4(a)(ii)
above) pay for continuation of Executive’s health insurance coverage under
Company’s health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (C.O.B.R.A.), as amended; or

(c) affect Executive’s right (if any) to receive (i) any base salary that has
accrued through the Separation Date and is unpaid, (ii) any reimbursable
expenses that Executive has incurred before the Separation Date but are unpaid
(subject to the Company’s expense reimbursement policy) and (iii) any unused
paid time off days to which Executive is entitled to payment as of the
Separation Date, all of which shall be paid as soon as administratively
practicable (and in any event within thirty (30) days) after the Separation
Date.

6. Restrictive Covenants.

(a) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(i) “Business of the Company” means services to (A) identify clients’ erroneous
or improper payments, (B) assist clients in the recovery of monies owed to them
as a result of overpayments and overlooked discounts, rebates, allowances and
credits, and (C) assist clients in the improvement and execution of their
procurement and payment processes.

(ii) “Confidential Information” means any information about the Company or the
Company’s subsidiaries and their employees, customers and/or suppliers which is
not generally known outside of the Company or the Company’s subsidiaries, which
Executive learned in connection with Executive’s employment with the Company,
and which would be useful to competitors or the disclosure of which would be
damaging to the Company or the

 

- 4 -



--------------------------------------------------------------------------------

Company’s subsidiaries. Confidential Information includes, but is not limited
to: (A) business and employment policies, marketing methods and the targets of
those methods, finances, business plans, promotional materials and price lists;
(B) the terms upon which the Company or the Company’s subsidiaries obtains
products from their suppliers and sells services and products to customers;
(C) the nature, origin, composition and development of the Company or the
Company’s subsidiaries’ services and products; and (D) the manner in which the
Company or the Company’s subsidiaries provide products and services to their
customers.

(iii) “Material Contact” means contact in person, by telephone, or by paper or
electronic correspondence in furtherance of the Business of the Company.

(iv) “Restricted Territory” means, and is limited to, the geographic area
described in Exhibit B attached hereto. Executive acknowledges and agrees that
this is the area in which the Company and its subsidiaries did business, and in
which the Executive had responsibility, at a minimum, on behalf of the Company
and the Company’s subsidiaries.

(v) “Trade Secrets” means the trade secrets of the Company or the Company’s
subsidiaries as defined under applicable law.

(b) Confidentiality. Executive agrees that the Executive will not directly or
indirectly, use, copy, disclose or otherwise distribute to any other person or
entity: (a) any Confidential Information for a period of five (5) years after
the Separation Date; or (b) any Trade Secret at any time such information
constitutes a trade secret under applicable law. Upon the termination of
Executive’s employment with the Company (or upon the earlier request of the
Company), Executive shall promptly return to the Company all documents and items
in the Executive’s possession or under the Executive’s control which contain any
Confidential Information or Trade Secrets.

(c) Non-Competition. Executive agrees that for a period of two (2) years after
the Separation Date, Executive will not, either for himself or on behalf of any
other person or entity, compete with the Business of the Company within the
Restricted Territory by performing activities which are the same as or similar
to those performed by Executive for the Company or the Company’s subsidiaries.

(d) Non-Solicitation of Customers. Executive agrees that for a period of two
(2) years after the Separation Date, Executive shall not, directly or
indirectly, solicit any actual or prospective customers of the Company or the
Company’s subsidiaries with whom Executive had Material Contact, for the purpose
of selling any products or services which compete with the Business of the
Company.

(e) Non-Recruitment of Employees or Contractors. Executive agrees that for a
period of two (2) years after the Separation Date, Executive will not, directly
or indirectly, solicit or attempt to solicit any employee or contractor of the
Company or the Company’s subsidiaries with whom Executive had Material Contact,
to terminate or lessen such employment or contract.

 

- 5 -



--------------------------------------------------------------------------------

(f) Obligations of the Company. The covenants of Executive contained in the
covenants of Confidentiality, Non-Competition, Non-Solicitation of Customers and
Non-Recruitment of Employees or Contractors set forth in Subsections 6(b) - 6(e)
above (“Protective Covenants”) were made by Executive in consideration for the
Company’s agreement to provide Confidential Information to Executive during his
employment, and intended to protect Company’s Confidential Information and the
investments the Company made in training Executive and developing customer
goodwill.

(g) Acknowledgments. Executive hereby acknowledges and agrees that the covenants
contained in (b) through (e) of this Section 6 are reasonable as to time, scope
and territory given the Company and the Company’s subsidiaries’ need to protect
their business, customer relationships, personnel, Trade Secrets and
Confidential Information. Executive acknowledges and represents that Executive
has substantial experience and knowledge such that Executive can readily obtain
subsequent employment which does not violate this Agreement.

(h) Specific Performance. Executive acknowledges and agrees that any breach of
any of the Protective Covenants by him will cause irreparable damage to the
Company or the Company’s subsidiaries, the exact amount of which will be
difficult to determine, and that the remedies at law for any such breach will be
inadequate. Accordingly, Executive agrees that, in addition to any other remedy
that may be available at law, in equity, or hereunder, the Company shall be
entitled to specific performance and injunctive relief, without posting bond or
other security, to enforce or prevent any violation of any of the Protective
Covenants by him.

7. Return of all Property and Information of Company. Executive agrees to return
all property of the Company and the Company’s subsidiaries and information
within seven (7) days following the Separation Date. Such property includes, but
is not limited to, the original and any copy (regardless of the manner in which
it is recorded) of all information provided by the Company or the Company’s
subsidiaries to the Executive or which the Executive has developed or collected
in the scope of the Executive’s employment, as well as all issued equipment,
supplies, accessories, vehicles, keys, instruments, tools, devices, computers,
cell phones, materials, documents, plans, records, notebooks, drawings, or
papers. Upon request by the Company, the Executive shall certify in writing that
all copies of information subject to this Agreement located on the Executive’s
computers or other electronic storage devices have been permanently deleted.
Provided, however, the Executive may retain copies of documents relating to any
employee benefit plans applicable to the Executive and income records to the
extent necessary for the Executive to prepare the Executive’s individual tax
returns.

 

- 6 -



--------------------------------------------------------------------------------

8. No Harassing or Disparaging Conduct.

(a) Executive further agrees and promises that Executive will not engage in, or
induce other persons or entities to engage in, any harassing or disparaging
conduct or negative or derogatory statements directed at or about Company or its
subsidiaries or affiliates, the activities of Company or its subsidiaries or
affiliates, or the Releasees at any time in the future. Notwithstanding the
foregoing, Executive will not be liable for any unauthorized statements made by
any other person or entity, and this Section 8(a) may not be used to penalize
Executive for providing truthful testimony under oath in a judicial or
administrative proceeding or complying with an order of a court or government
agency of competent jurisdiction.

(b) The Company agrees that the directors and executive officers of Company will
not engage in, or induce other persons or entities to engage in, any harassing
or disparaging conduct or negative or derogatory statements directed at or about
Executive at any time in the future. Notwithstanding the foregoing, the Company
will not be liable for any unauthorized statements made by any other employee of
the Company, and this Section 8(b) may not be used to penalize the Company for
any director, officer or employee providing truthful testimony under oath in a
judicial or administrative proceeding or complying with an order of a court or
governmental agency of competent jurisdiction.

9. Construction of Agreement and Venue for Disputes. This Agreement shall be
deemed to have been jointly drafted by the Parties and shall not be construed
against either Party. This Agreement shall be governed by the law of the State
of Georgia, and the Parties agree that any actions arising out of or relating to
this Agreement or Executive’s employment with Company must be brought
exclusively in either the United States District Court for the Northern District
of Georgia, or the State or Superior Courts of Cobb County, Georgia.
Notwithstanding the pendency of any proceeding, either Party shall be entitled
to injunctive relief in a state or federal court located in Cobb County, Georgia
upon a showing of irreparable injury. The Parties consent to personal
jurisdiction and venue solely within these forums and solely in Cobb County,
Georgia and waive all otherwise possible objections thereto. The prevailing
Party shall be entitled to recover its costs and attorneys fees from the
non-prevailing Party in any such proceeding no later than ninety (90) days
following the final resolution of any such proceeding. The existence of any
claim or cause of action by Executive against Company or Company’s subsidiaries
or affiliates, including any dispute relating to the cessation of Executive’s
employment or under this Agreement, shall not constitute a defense to
enforcement of said covenants by injunction.

10. Mitigation. Executive shall not be required to mitigate the amount of any
payment Company is obligated to make to Executive under this Agreement, by
seeking other employment or otherwise. Except as specifically provided herein,
the amount of any payment provided for in this Agreement shall not be reduced,
offset or subject to recovery by Company by reason of any compensation earned by
Executive as the result of employment by another employer after the Separation
Date or otherwise.

 

- 7 -



--------------------------------------------------------------------------------

11. Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein.

12. No Reliance Upon Other Statements. This Agreement is entered into without
reliance upon any statement or representation of any Party hereto or any Party
hereby released other than the statements and representations contained in
writing in this Agreement (including all Exhibits hereto).

13. Entire Agreement. This Agreement, including all Exhibits hereto (which are
incorporated herein by this reference), contains the entire agreement and
understanding concerning the subject matter hereof between the Parties hereto.
No waiver, termination or discharge of this Agreement, or any of the terms or
provisions hereof, shall be binding upon either Party hereto unless confirmed in
writing. This Agreement may not be modified or amended, except by a writing
executed by both Parties hereto. No waiver by either Party hereto of any term or
provision of this Agreement or of any default hereunder shall affect such
Party’s rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar.

14. Further Assurance. Upon the reasonable request of the other Party, each
Party hereto agrees to take any and all actions, including, without limitation,
the execution of certificates, documents or instruments, necessary or
appropriate to give effect to the terms and conditions set forth in this
Agreement.

15. No Assignment. Neither Party may assign this Agreement, in whole or in part,
without the prior written consent of the other Party, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect.

16. Binding Effect. This Agreement shall be binding on and inure to the benefit
of the Parties and their respective heirs, representatives, successors and
permitted assigns.

17. Indemnification. Company understands and agrees that any indemnification
obligations under its governing documents or the indemnification agreement
between Company and Executive with respect to Executive’s service as an officer
of Company remain in effect and survive the termination of Executive’s
employment under this Agreement as set forth in such governing documents or
indemnification agreement.

18. Nonqualified Deferred Compensation.

(a) It is intended that any payment or benefit which is provided pursuant to or
in connection with this Agreement which is considered to be deferred
compensation subject to Section 409A of the Code shall be paid and provided in a
manner, and at such time and form, as complies with the applicable requirements
of Section 409A of the Code to avoid the unfavorable tax consequences provided
therein for non-compliance.

(b) Neither Company nor Executive shall take any action to accelerate or delay
the payment of any monies and/or provision of any benefits in any manner which
would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder).

 

- 8 -



--------------------------------------------------------------------------------

(c) Because Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payments to be made or benefits to be
delivered in connection with Executive’s “Separation from Service” (as
determined for purposes of Section 409A of the Code) that constitute deferred
compensation subject to Section 409A of the Code shall not be made until the
earlier of (i) Executive’s death or (ii) six (6) months after Executive’s
Separation from Service (the “409A Deferral Period”) as required by Section 409A
of the Code. Payments otherwise due to be made in installments or periodically
during the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payment shall be
made as otherwise scheduled. Any such benefits subject to the rule may be
provided under the 409A Deferral Period at Executive’s expense, with Executive
having a right to reimbursement from Company once the 409A Deferral Period ends,
and the balance of the benefits shall be provided as otherwise scheduled.

(d) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.

(e) Notwithstanding any other provision of this Agreement, neither Company nor
its subsidiaries or affiliates shall be liable to Executive if any payment or
benefit which is to be provided pursuant to this Agreement and which is
considered deferred compensation subject to Section 409A of the Code otherwise
fails to comply with, or be exempt from, the requirements of Section 409A of the
Code.

IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this Agreement as of the day and year first above
written.

 

“Executive” /s/ Romil Bahl   Romil Bahl

 

“Company”

 

PRGX GLOBAL, INC.

By:   /s/ Victor A. Allums Title:   Senior Vice President and General Counsel

 

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

RELEASE

In consideration for the undertakings and promises set forth in that certain
Separation Agreement, dated as of             , 2013 (the “Agreement”), between
ROMIL BAHL (“Executive”) and PRGX GLOBAL, INC. (“Company”), Executive (on behalf
of himself and his heirs, assigns and successors in interest) unconditionally
releases, discharges, and holds harmless Company and its subsidiaries and
affiliates and their respective officers, directors, employees, agents,
insurers, assigns and successors in interest (collectively, “Releasees”) from
each and every claim, cause of action, right, liability or demand of any kind
and nature, and from any claims which may be derived therefrom (collectively
“Released Claims”), that Executive had, has, or might claim to have against
Releasees at the time Executive executes this Agreement, whether presently known
or unknown to Executive, including, without limitation, any and all claims
listed below, other than any such claims Executive has or might have under the
Agreement:

(a) arising from Executive’s employment, pay, bonuses, vacation or any other
Executive benefits, and other terms and conditions of employment or employment
practices of Company;

(b) arising out of or relating to the cessation of Executive’s employment with
Company;

(c) based on discrimination and/or harassment on the basis of race, color,
religion, sex, national origin, handicap, disability, age or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, Executive Order 11246, the Age Discrimination in Employment
Act, the Older Workers Benefits Protection Act, the Equal Pay Act, the Americans
With Disabilities Act, the Rehabilitation Act of 1973, C.O.B.R.A. (as any of
these laws may have been amended) or any other similar labor, employment or
anti-discrimination law under state, federal or local law;

(d) based on any contract, tort, whistleblower, personal injury wrongful
discharge theory or other common law theory; or

(e) arising under the Employment Agreement or any other written or oral
agreements between Executive and Company or any of Company’s subsidiaries (other
than the Agreement).

Executive covenants not to sue or initiate any claims against any of the
Releasees on account of any Released Claim or to incite, assist or encourage
other persons or entities to bring claims of any nature whatsoever against
Company or Releasees. Executive further covenants not to accept, recover or
receive any monetary damages or any other form of relief which may arise out of
or in connection with any administrative remedies which may be filed with or
pursued independently by any governmental agency or agencies, whether federal,
state or local.

 

1 of 3



--------------------------------------------------------------------------------

Executive hereby acknowledges that Executive has no interest in reinstatement,
reemployment or employment with Company, and Executive forever waives any
interest in or claims of right to any future employment by Company. Executive
further covenants not to apply for future employment with Company or otherwise
seek or encourage reinstatement.

By signing this Release, Executive certifies that:

(a) Executive has carefully read and fully understands the provisions of this
Release;

(b) Executive was advised by Company in writing, via this Release, to consult
with an attorney before signing this Release;

(c) Executive understands that any discussions he may have had with counsel for
Company regarding his employment or this Release does not constitute legal
advice to him and that he has retained his own independent counsel to render
such advice;

(d) Executive understands that this Agreement FOREVER RELEASES Company and all
other Releasees from any legal action arising prior to the date of execution of
this Agreement;

(e) In signing this Agreement, Executive DOES NOT RELY ON AND HAS NOT RELIED ON
ANY REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH IN
THIS RELEASE OR THE AGREEMENT by Company or any other Releasee, or by any of
their agents, representatives, or attorneys with regard to the subject matter,
basis, or effect of this Agreement or otherwise;

(f) Company hereby allows Executive no less than twenty-one (21) days from its
initial presentation to Executive to consider this Release before signing it,
should Executive so desire; and

(g) Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.

Executive may revoke this Release within seven (7) calendar days after signing
it. To be effective, such revocation must be received in writing by the General
Counsel of Company at the offices of Company at 600 Galleria Parkway, Suite 100,
Atlanta, Georgia 30339. Revocation can be made by hand delivery or facsimile
before the expiration of this seven (7) day period.

 

2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Release as of the date set
forth below.

 

“Executive”

 

Romil Bahl Dated:                         , 2013

 

3 of 3



--------------------------------------------------------------------------------

EXHIBIT B

Restricted Territory

“Restricted Territory” refers to all of the geographic areas described in I. and
II. below, collectively.

 

I. All of the following Metropolitan Statistical Areas in the U.S.,
collectively:

Baltimore-Towson, MD

Fayetteville-Springdale-Rogers, AR-MO

Danville, IL

Charlotte-Gastonia-Concord, NC-SC

Dallas-Fort Worth-Arlington, TX

Chicago-Naperville-Joliet, IL-IN-WI

Boise City-Nampa, ID

Minneapolis-Saint Paul-Bloomington, MN-WI

New York-Northern NJ-Long Island, NY-NJ-PA

Phoenix-Mesa-Scottsdale, AZ

Miami-Fort Lauderdale-Pompano Beach, FL

Waco, TX

Milwaukee-Waukesha-West Allis, WI

Memphis, TN-MS-AR

Seattle-Tacoma-Bellvue, WA

Trenton-Ewing, NJ

Philadelphia-Camden-Wilmington, PA-NJ-DE-MD

Harrisburg-Carlisle, PA

Atlanta-Sandy Springs-Marietta, GA

II. All of the area within the city limits of the following cities and within 25
kilometers of the city limits of the following cities, collectively:

Brampton, Ontario, Canada

Cambridge, Ontario, Canada

Mississauga, Ontario, Canada

Toronto, Ontario, Canada

Montreal, Quebec, Canada

Calgary, Alberta, Canada

Mexico City, Mexico

San Paulo, Brazil

Hemel Hempstead, United Kingdom

London, United Kingdom

Luton, United Kingdom

Manchester, United Kingdom

Lyon — Saint Etienne, France

 

1 of 2



--------------------------------------------------------------------------------

Paris, France

Madrid, Spain

Stockholm, Sweden

Hong Kong, China

Shanghai, China

Bangkok, Thailand

Sydney, Australia

Auckland, New Zealand

 

2 of 2